Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 1 of 18 PageID 229



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

CHAR MOHR,

            Plaintiff,

v.                                 Case No:    2:19-cv-350-JES-NPM

JOTCAR, INC. D/B/A CARNEY
PROPERTIES,

            Defendant.



                            OPINION AND ORDER

      This matter comes before the Court on the defendant’s Motion

for   Summary   Judgment   (Doc.   #29)   filed   on   December   14,   2020.

Plaintiff filed a Response in Opposition to Motion (Doc. #32) on

December 28, 2020.

      Plaintiff Char Mohr (plaintiff or Mohr) alleges she was the

victim of sex discrimination by her former employer Jotcar, Inc.,

d/b/a Carney Properties (defendant or Jotcar).            Count I alleges

that Mohr was subjected to a hostile work environment and a

constructive discharge because of her sex, in violation of Title

VII of the Civil Rights Act of 1964, as amended by the Civil Rights

Act of 1991, 42 U.S.C. § 2000e-(k).           Count II alleges the same

claims, in violation of the Florida Civil Rights Act of 1992

(FCRA).    Plaintiff abandons her retaliation claims in Counts III

and IV (Doc. #32, p. 14), and agrees that these claims should be
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 2 of 18 PageID 230



dismissed (Doc. #35, p. 5).          Therefore Counts III and IV are

dismissed    with   prejudice.     For    the   reasons   set   forth   below,

defendant’s summary judgment motion as to the two discrimination

counts is granted.

                                     I.

      Summary   judgment    is   appropriate    only   when     the   Court   is

satisfied that “there is no genuine dispute as to any material

fact and that the movant is entitled to judgment as a matter of

law.”   Fed. R. Civ. P. 56(a).       “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”       Baby Buddies, Inc. v. Toys “R” Us,

Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).            A fact is “material”

if it may affect the outcome of the suit under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                    “A

court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’”

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

Cir. 2004) (quoting Anderson, 477 U.S. at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.     Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).               However, “if

reasonable minds might differ on the inferences arising from



                                     2
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 3 of 18 PageID 231



undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999) (quoting Warrior Tombigbee Transp.

Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-97 (11th Cir. 1983)

(finding summary judgment “may be inappropriate even where the

parties agree on the basic facts, but disagree about the factual

inferences that should be drawn from these facts”)).                 “If a

reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces

a genuine issue of material fact, then the court should not grant

summary judgment.”      Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007). 1

                                    II.

      Jotcar is a construction and property investment company

owned by John Carney (Carney).           (Doc. #29, p. 1.)     On or about


      1Plaintiff’s reliance on the Florida summary judgment
standard (Doc. #32, p. 2) is misplaced in federal court, and is no
longer applicable in Florida courts. The Florida Supreme Court
recently amended Florida Rule of Civil Procedure 1.510(c) to
provide:
     “The summary judgment standard provided for in this rule shall
be construed and applied in accordance with the federal summary
judgment standard articulated in Celotex Corp. v. Catrett, 477
U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505, 91 L. Ed. 2d
202 (1986); and Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986).”
In re: Amendments to Florida Rule of Civil Procedure 1.510, No.
SC20-1490,     So.3d   , 2020 WL 7778179 (Fla. Dec. 31, 2020).



                                     3
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 4 of 18 PageID 232



November 18, 2013, plaintiff Mohr, a female, was hired by Carney

for Jotcar as an administrative assistant.           On February 28, 2016,

plaintiff resigned in what she characterizes as a constructive

discharge after Carney withheld her paycheck.             (Doc. #29-1, 36:14-

16;   Doc.    #35,   p.   4.)     Plaintiff   summarized    her    reasons   for

resigning in a Charge of Discrimination filed on or about October

20, 2016:

              I am a female. On November 18, 2013, I was
              hired by [Jotcar] as an Administrative
              Assistant.   Throughout my employment, I was
              treated differently by Owner, John Carney
              (male). Mr. Carney would put me in a headlock
              and ask me to feel his muscles; he did not ask
              anyone else. On February 25, 2016, Mr. Carney
              asked the payroll department to withhold my
              check because a client did not pay the bill.
              On February 28, 2016, I resigned.

              I resigned because I could not handle the
              harassment anymore and Mr. Carney withheld my
              check.

              I believe that I was discriminated against
              because of my sex (female) and retaliated
              against   for   opposing   discrimination   in
              violation of Title VII of the Civil Rights Act
              of 1964, as amended and Chapter 760, Florida
              Statues also known as the Florida Civil Rights
              Act.

(Doc. #29-2, Exh. 3.)

      The sole summary judgment evidence submitted, by defendant,

is the deposition of plaintiff.         While Carney was deposed, neither

party   has    submitted    his   deposition.      During    her   deposition,

plaintiff      detailed    the    actions   by   Carney    which   she   claims




                                        4
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 5 of 18 PageID 233



establishes the basis of her hostile work environment claim and

the resignation she characterizes as a constructive discharge:

      (1)   On at least four occasions Carney put plaintiff in a

            headlock, usually while in the office.          (Id., 44:2-18;

            64:17-23.)    The last time such an incident occurred was

            in Mike Hernandez’s office.       Plaintiff was standing next

            to Carney in front of Mike Hernandez when Carney put his

            arm around her neck, bent plaintiff over in a headlock,

            and discussed building and invoices while plaintiff was

            in that position.          After a few minutes, Carney let

            plaintiff out of the headlock.        (Id., 39:8-22; 40:1-3.)

            Plaintiff testified she “ha[d] no clue” if Carney did

            the headlocks because of her sex or if he was attracted

            to her, she “wouldn’t suggest sex” as the reason for the

            headlocks, and didn’t know why he did it.             Plaintiff

            described     the    headlock       conduct    as    definitely

            “unprofessional” and never knew of Carney doing it to a

            man. (Id., 40:4-25.)        When pressed, plaintiff testified

            that she did not know how to answer whether she was

            alleging    Carney   did    the   headlocks   for   some   sexual

            reason, and then said she was alleging discrimination.

            (Id. 41:1-9.)    Plaintiff testified that Carney’s comment

            was always that he did the headlocks because he could,

            and “it’s discrimination because of the fact, like I



                                       5
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 6 of 18 PageID 234



            said, I was female and I – it was never – I was never a

            witness to him do that to a male.”        (Id., 41:21-24.)

      (2)   There were several incidents (less than ten) when Carney

            wanted plaintiff to grab his biceps, or punch him in the

            biceps or to feel his muscles.        (Id., 45:16-17; 49:14-

            17.)   Plaintiff did so at first, but felt uncomfortable

            and thought it was inappropriate, and punched Carney

            less than half of the times he requested.          (Id., 55:2-

            24; 56:17-25.)

      (3)   As plaintiff was driving, Carney told plaintiff to turn

            around and run over some buzzards because it was her job

            and as her boss she had to do it.            (Id., 49:21-24.)

            Carney also told plaintiff to get rid of some owls at a

            job site, but she refused.        (Id., 50:1-3.)     Plaintiff

            testified that this was “just a pattern of the behavior

            that I endured over my time,” but she did not have any

            evidence that this was because of her sex.          (Id. 58:5-

            18.)

      (4)   Plaintiff    testified   that   she   was   humiliated    at   a

            fundraiser for an employee when Carney had his arm around

            her neck and used his tongue to mimic licking plaintiff’s

            cheek up and down.     (Id., 50:6-9.)

      (5)   At another work function Carney told his wife that he

            wanted plaintiff to sit next to him.          Plaintiff found



                                     6
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 7 of 18 PageID 235



            this odd and uncomfortable because it was off work hours

            and she didn’t feel the need to have to sit next to him.

            (Id., 57:20-25; 59:6-23; 60:14-17.)

      (6)   Carney made comments or jokes at meetings which would

            make fun of or humiliate plaintiff.            (Id.; 57:21-25-

            58:1.)   Carney would say “I can say whatever I want to

            Char because she’s got broad shoulders and can take it.”

            (Id., 58:2-4.)    No examples of such comments were given,

            but Carney never made any statement to plaintiff of a

            sexual nature.    (Id. 49:1-8.)

      (7)   Carney   withheld     plaintiff’s    last    paycheck   after   a

            customer within plaintiff’s purview of responsibilities,

            Norbies, failed to pay an outstanding balance. Plaintiff

            testified that Carney did so to prove he could do it,

            and   characterized    this    the   last    straw   before   she

            resigned. (Id., 30:6-25; 31:15-20, 37:2-7.)

      (8)   When asked if she had any evidence that any of the

            conduct she described was because of her sex, plaintiff

            responded that “[t]he only evidence I have would be

            because I’m female and he’s male.”          (Id. 58:19-24.)

                                    III.

      Both of plaintiff’s remaining claims assert that she was the

victim of sex discrimination in violation of Title VII and the

FCRA because of the existence of a hostile work environment and a



                                      7
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 8 of 18 PageID 236



constructive discharge. “Because the FCRA is patterned after Title

VII, courts generally apply Title VII case law to discrimination

claims brought under the FCRA.”        Latrece Lockett v. Choice Hotels

Int'l, Inc., 315 F. App'x 862, 865 (11th Cir. 2009).

      Title VII of the Civil Rights Act of 1964 makes it an unlawful

employment practice for an employer to discriminate against any

individual with respect to her compensation, terms, conditions, or

privileges of employment “because of” (among other things) the

individual's    “sex.”     42   U.S.C.   §   2000e-2(a)(1).      It   is   well

established    that   a   hostile   work     environment   can      constitute

discrimination under Title VII.       Meritor sav. Bank, FSB v. Vinson,

477 U.S. 57, 64-67 (1986).

            To prove a hostile        work    environment,    the
            plaintiff must show

            (1) that he or she belongs to a protected
            group; (2) that the employee has been subject
            to unwelcome sexual harassment, such as sexual
            advances, requests for sexual favors, and
            other conduct of a sexual nature; (3) that the
            harassment must have been based on the sex of
            the employee; (4) that the harassment was
            sufficiently severe or pervasive to alter the
            terms and conditions of employment and create
            a     discriminatorily     abusive     working
            environment; and (5) a basis for holding the
            employer liable.

            Workplace   conduct   is  not   measured   in
            isolation. Rather, the evidence of harassment
            is considered both cumulatively and in the
            totality of the circumstances.




                                     8
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 9 of 18 PageID 237



Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 808 (11th

Cir. 2010)(en banc)(citations and punctuation omitted).                     See also

Fernandez v. Trees, Inc., 961 F.3d 1148, 1153 (11th Cir. 2020).

      Constructive       discharge    claims       are    appropriate      when   “an

employer discriminates against an employee to the point such that

his working conditions become so intolerable that a reasonable

person in the employee’s position would have felt compelled to

resign.” Green v. Brennan, 578 U.S.                    , 136 S. Ct. 1769, 1776

(2016).    “When    the    employee        resigns       in   the   face   of     such

circumstances, Title VII treats that resignation as tantamount to

an actual discharge.” Id. at 1776–77.                See also Hicks v. City of

Tuscaloosa, Alabama, 870 F.3d 1253, 1258 (11th Cir. 2017); Fitz v.

Pugmire Lincoln-Mercury, Inc., 348 F.3d 974, 977 (11th Cir. 2003);

Poole v. Country Club of Columbus, Inc., 129 F.3d 551, 553 (11th

Cir. 1997).       “Establishing a constructive discharge claim is a

more onerous task than establishing a hostile work environment

claim.”   Bryant    v.    Jones,     575    F.3d     1281,    1298–99   (11th     Cir.

2009)(citations omitted).

      Defendant     concedes    for        summary     judgment     purposes      that

plaintiff belongs to a protected group (female), and that a basis

for employer liability exists.                 (Doc. #29, p. 7.)           Defendant

argues, however, that plaintiff cannot establish the other three

elements of the hostile work environment claims or the constructive

discharge claims. (Id.)



                                           9
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 10 of 18 PageID 238



       A. Hostile Work Environment

       (1)   Unwelcomed Sexual Harassment

       Plaintiff must show that she “has been subject to unwelcome

 sexual harassment, such as sexual advances, requests for sexual

 favors, and other conduct of a sexual nature; . . .”          Reeves, 594

 F.3d at 808.    Conduct is unwelcome “in the sense that the employee

 did not solicit or incite it, and in the sense that the employee

 regarded the conduct as undesirable or offensive.”         Henson v. City

 of Dundee, 682 F.2d 897, 903 (11th Cir. 1982).

       While the Complaint alleges that plaintiff would tell Carney

 to stop the behavior (Doc. #1, p. 4, ¶ 24), plaintiff did not

 testify to such conversations in her deposition.         It is reasonable

 to infer that some of the conduct was unwelcomed, even without

 explicit testimony.       It is also reasonable to infer that an

 employee would not welcome her employer placing her in headlocks,

 particularly doing so in front of another employee and proceeding

 to discuss business matters while plaintiff is bent over in the

 headlock.   It is similarly a reasonable inference that an employee

 would not welcome a simulated licking of her cheek.           While there

 was literally no conduct of an explicit sexual nature, there is

 sufficient evidence that some of the alleged improper conduct was

 unwelcomed.




                                     10
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 11 of 18 PageID 239



         (2)   “Because of” Sex

         Plaintiff      must    also   establish         that    the     harassment     was

 “because of” her sex. Literally the only evidence that the conduct

 had anything to do with plaintiff’s sex or gender is plaintiff’s

 testimony that she never saw Carney put a male employee in a

 headlock or ask a male employee to touch his muscles.

       “In the typical case in which a male supervisor makes sexual

 overtures to a female worker, it is obvious that the supervisor

 did   not     treat    male    employees      in    a   similar    fashion.       It   will

 therefore be a simple matter for the plaintiff to prove that but

 for   her     sex,    she     would   not     have      been   subjected     to    sexual

 harassment.”         Henson, 682 F.2d at 904.            Regardless of whether the

 conduct may be viewed as sexual in nature, plaintiff stated that

 she felt it was because she is a woman and she was treated

 differently      from    men,    which      is     sufficient     for    this   element.

 Whether “conduct was based on gender animus or simply a management

 style some found offensive” would be an appropriate issue for the

 jury.       Smith v. Naples Cmty. Hosp., Inc., No. 208-CV-952-FTM-

 29SPC, 2010 WL 2026163, at *6 (M.D. Fla. May 20, 2010), aff'd, 433

 F. App'x 797 (11th Cir. 2011).

       (3)     Sufficiently Severe or Pervasive

       “A hostile work environment claim under Title VII requires

 proof     that   ‘the       workplace    is      permeated      with     discriminatory

 intimidation, ridicule, and insult, that is sufficiently severe or



                                             11
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 12 of 18 PageID 240



 pervasive to alter the conditions of the victim's employment and

 create an abusive working environment.’” Fernandez, 961 F.3d at

 1152 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

 (1993)).    This    requirement      contains    both   an    objective       and   a

 subjective component. To be actionable, the behavior must result

 in both an environment “that a reasonable person would find hostile

 or abusive” and an environment that the victim “subjectively

 perceive[s]. . . to be abusive.”             Miller v. Kenworth of Dothan,

 Inc., 277 F.3d 1269, 1276 (11th Cir. 2002).                  See also Gupta v.

 Fla. Bd. of Regents, 212 F.3d 571, 583 (11th Cir. 2000); Mendoza

 v. Borden, Inc., 195 F.3d 1238, 1246 (11th Cir. 1999) (en banc).

       Plaintiff has established that she subjectively perceived the

 environment to be abusive, even if there were no accompanying

 verbal statements by Carney regarding plaintiff’s gender.                       See

 Reeves, 594 F.3d at 810 (“Even gender-specific terms cannot give

 rise to a cognizable Title VII claim if used in a context that

 plainly has no reference to gender.”).             Plaintiff did not object

 to the conduct after it occurred or between occurrences, and she

 continued with socializing with Carney and attended events in the

 presence     of    Carney   outside    the     workplace.      Nonetheless,         a

 reasonable        person     would     subjectively          find      that     the

 “unprofessional” conduct of Carney created such a hostile or

 abusive    environment      that   plaintiff    subjectively        perceived   the

 conduct as abusive based on her gender.            Considering the totality



                                        12
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 13 of 18 PageID 241



 of the circumstances, plaintiff has sufficiently established that

 the harassment was subjectively abusive.

       The court considers four factors in considering whether the

 conduct was objectively abusive: “(1) the frequency of the conduct;

 (2) the severity of the conduct; (3) whether the conduct is

 physically    threatening    or   humiliating,    or   a   mere   offensive

 utterance; and (4) whether the conduct unreasonably interferes

 with the employee's job performance.” Mendoza, 195 F.3d at 1246.

 Although these factors help guide the inquiry, “the objective

 element is not subject to mathematical precision.” Bryant, 575

 F.3d at 1297.    The court must view the evidence “cumulatively and

 in the totality of the circumstances.” Reeves, 594 F.3d at 808;

 Fernandez, 961 F.3d at 1154.

       The frequency of the headlocks was four occasions over the

 course of the employment, and the type of conduct did not escalate

 or become more severe.        There were no incidents in the weeks

 leading up to plaintiff’s resignation. While no magic number

 exists, Miller, 277 F.3d at 1276, the instances in this case were

 relatively few and less objectionable than demonstrated in other

 cases. Compare Johnson v. Booker T. Washington Broad. Serv., Inc.,

 234 F.3d 501, 509 (11th Cir. 2000) (“Johnson points to roughly

 fifteen separate instances of harassment over the course of four

 months”) with Mendoza v. Borden, Inc., 195 F.3d 1238, 1247 (11th

 Cir. 1999) (“(1) one instance in which Page said to Mendoza ‘I'm



                                     13
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 14 of 18 PageID 242



 getting fired up’; (2) one occasion in which Page rubbed his hip

 against Mendoza's hip while touching her shoulder and smiling; (3)

 two instances in which Page made a sniffing sound while looking at

 Mendoza's groin area and one instance of sniffing without looking

 at her groin; and (4) Page's ‘constant’ following and staring at

 Mendoza in a ‘very obvious fashion.’”).

        As to the severity inquiry, the headlocks were certainly

 physical contact, but there was no testimony or affidavit from

 plaintiff indicating that plaintiff ever felt threatened by this

 conduct.    The conduct could certainly be perceived as humiliating

 because at least one incident occurred in front of a co-worker and

 while discussing work, and Carney stated that plaintiff had “broad

 shoulders” and “can take it” after another incident.             “Although

 gender-specific language that imposes a change in the terms or

 conditions of employment based on sex will violate Title VII,

 general vulgarity or references to sex that are indiscriminate in

 nature will not, standing alone, generally be actionable.”          Id. at

 809.

        In this case, none of the actions were gender specific, and

 were admittedly not seen as sexual in nature.                Further, the

 incident with the buzzards and the owl were completely gender-

 neutral.    Compared to other cases, the Court cannot find that the

 incidents    in   this   case   were     sufficiently   threatening     nor

 humiliating to be severe or even sufficiently gender-related:



                                     14
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 15 of 18 PageID 243



            Many decisions throughout the circuits have
            rejected sexual-harassment claims based on
            conduct that is as serious or more serious
            than the conduct at issue in this appeal.
            Shepherd v. Comptroller of Public Accounts of
            Texas, 168 F.3d 871, 872–75 (5th Cir. 1999)
            (holding that several incidents over a two-
            year period, including comment “your elbows
            are the same color as your nipples,” another
            comment that plaintiff had big thighs,
            touching plaintiff's arm, and attempts to look
            down the plaintiff's dress, were insufficient
            to support hostile-environment claim); Indest
            v. Freeman Decorating, Inc., 164 F.3d 258,
            264–67 (5th Cir. 1999) (noting it was
            “dubious” whether several sexually oriented
            comments and gestures and an implied threat of
            retaliation for refusing a sexual advance
            would be sufficient to establish a hostile
            environment); Quinn v. Green Tree Credit
            Corp., 159 F.3d 759, 768 (2d Cir. 1998)
            (holding that statement that plaintiff had the
            “sleekest ass” in office plus single incident
            of   “deliberately”    touching    plaintiff's
            “breasts with some papers that he was holding
            in his hand” were insufficient to alter the
            terms or conditions of the plaintiff's
            employment); Adusumilli v. City of Chicago,
            164 F.3d 353, 357 (7th Cir. 1998) (holding
            actions   insufficient   to  support   hostile
            environment claim where co-employees teased
            plaintiff, made sexual jokes aimed at her,
            asked her what “putting one rubber band on top
            and another on the bottom means,” commented
            about her low neck tops, repeated staring at
            her breasts with attempts to make eye contact,
            and four incidents of touching her arm,
            fingers or buttocks); Sprague v. Thorn
            Americas, Inc., 129 F.3d 1355, 1365–66 (10th
            Cir. 1997) (holding five “sexually-oriented,
            offensive” statements over sixteen months
            insufficient to show hostile environment, even
            though one of the harasser's statements
            occurred   while   he  put   his  arm   around
            plaintiff, looked down her dress and said,
            “well, you got to get it when you can”);
            Galloway v. General Motors Serv. Parts



                                     15
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 16 of 18 PageID 244



            Operations, 78 F.3d 1164, 1167–68 (7th Cir.
            1996) (holding offensive comments including
            repeatedly calling the plaintiff a “sick
            bitch” insufficient under Harris because not
            necessarily    gender-related);   Hopkins    v.
            Baltimore Gas & Elec. Co., 77 F.3d 745, 753–
            54 (4th Cir. 1996) (holding evidence that the
            harasser    “bumped   into  [the    plaintiff],
            positioned a magnifying glass over [the
            plaintiff's] crotch, flipped his tie over to
            see its label, gave him a congratulatory kiss
            in the receiving line at [a] wedding, and
            stared at him in the bathroom” insufficient to
            establish violation of Title VII); Black v.
            Zaring Homes, Inc., 104 F.3d 822, 823–24 (6th
            Cir. 1997) (reversing jury verdict and finding
            conduct was “sex-based” but insufficiently
            severe or pervasive to state actionable claim,
            where conduct over a four-month period
            involved repeated sexual jokes; one occasion
            of looking plaintiff up and down, smiling and
            stating, there's “Nothing I like more in the
            morning than sticky buns”; suggesting land
            area be named as “Titsville” or “Twin Peaks”;
            asking plaintiff, “Say, weren't you there [at
            a biker bar] Saturday night dancing on the
            tables?”; stating, “Just get the broad to sign
            it”; telling plaintiff she was “paid great
            money for a woman”; laughing when plaintiff
            mentioned the name of Dr. Paul Busam,
            apparently      pronounced     as     “bosom”);
            Baskerville v. Culligan Int'l Co., 50 F.3d
            428,    430    (7th    Cir.   1995)    (holding
            insufficiently severe or pervasive to support
            a hostile-environment claim nine instances of
            offensive behavior over seven months including
            repeated references to plaintiff as a “tilly”
            and a “pretty girl” and one instance of
            simulated masturbation); Kidwai v. McDonald's
            Corp., No. 93–1720, 1994 WL 136971 (4th Cir.
            1994) (holding insufficient under Harris seven
            incidents, including one instance in which
            harasser asked plaintiff whether “she was in
            bed with someone”); Weiss v. Coca–Cola
            Bottling Co. of Chicago, 990 F.2d 333, 337
            (7th Cir. 1993) (holding plaintiff's claims—
            supervisor repeatedly asked about her personal



                                     16
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 17 of 18 PageID 245



             life, told her how beautiful she was, asked
             her on dates, called her a dumb blonde, put
             his hand on her shoulder at least six times,
             placed “I love you” signs in her work area,
             and tried to kiss her once at a bar and twice
             at work—were not sufficient for actionable
             sexual harassment). . . .

 Mendoza, 195 F.3d at 1246-47.

        As to the last factor, plaintiff need not suffer “tangible

 effects” to the conditions of her employment.           Harris, 510 U.S. at

 22.    Plaintiff testified that she was depressed and emotional in

 the week leading up to plaintiff’s termination. (Doc. #29-1, 67:7-

 14.)    Objectively, plaintiff was subjected to behavior different

 than her male counterparts that was unprofessional, and therefore

 this factor weighs in plaintiff’s favor.

        “Common   sense,    and   an   appropriate   sensitivity   to   social

 context, will enable courts and juries to distinguish between

 simple teasing or roughhousing among members of the same sex, and

 conduct which a reasonable person in the plaintiff's position would

 find severely hostile or abusive.”            Oncale v. Sundowner Offshore

 Servs., Inc., 523 U.S. 75, 81–82 (1998).             Given the totality of

 the    circumstances      in   this   case,   and   after   considering   the

 frequency, lack of hostility and severity, and non-gender specific

 nature of the conduct, Miller, 277 F.3d at 1277, the Court finds

 no material question of fact, and no viable Title VII or FCRA

 claims.

        Accordingly, it is now



                                        17
Case 2:19-cv-00350-JES-NPM Document 37 Filed 03/10/21 Page 18 of 18 PageID 246



       ORDERED:

       1. Defendant’s Motion for Summary        Judgment (Doc. #29) is

         GRANTED on the merits as to Counts I and II.

       2. Counts III and IV are DISMISSED with prejudice without

         objection from plaintiff.

       3. The Clerk shall enter judgment in favor of defendant and

         against plaintiff as to Counts I and II, and dismissing

         Counts III and IV with prejudice, terminate all pending

         motions and deadlines, and close the file.

       DONE AND ORDERED at Fort Myers, Florida, this          10th   day of

 March, 2021.




 Copies:
 Counsel of record




                                     18
